Title: From James Madison to William Lee, 5 March 1818
From: Madison, James
To: Lee, William


Dear Sir
Montpellier Mar: 5. 1818
I have recd. yours of the  inclosing a statement of the balance due to you. I shall remit it without delay; regretting that you did not give me an earlier opportunity of discharging the debt.
Having counted on the pleasure of a visit from yourself & your amiable family, we are much gratified to find that we shall not be disappointed. I am very sensible of your goodness in the interest you take in behalf of my aged parent. She is recovered from her attack as far as is permitted by a remaining weakness which at her time of life and at the present critical season prolong our anxieties. Present to Mrs. Lee & the young ladies Mrs. Ms. & my best respects, and accept them for yourself
James Madison
